Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the amendments filed 09/02/2022. Claims 1-3, 5, 9-13, and 15 have been amended, claim 16 has been added, claims 7-8 have been cancelled, claims 4 and 6 were previously cancelled. Claims 1-3, 5 and 9-16 are currently pending.
	
Response to Arguments
Claim 7-8 have been cancelled, therefore the rejections of claims 7-8 no longer stand.
Examiner notes Applicant’s comment on page 11 that claims 1-3, 5, and 11-15 have been amended to avoid invoking 35 U.S.C. 112(f); however, the form paragraph used below states that the language used in these claims does not invoke 112(f), despite being similar in structure to “means” language. A circuit is one of the examples explicitly listed in MPEP 2181(I)(A) that provides sufficient structure to avoid invoking 112(f). Examiner has included this section in the office action to further clarify for the record that 112(f) is not being invoked and that the claims are not being interpreted to cover only the corresponding structure, material, or acts described in the specification.
In light of Applicant’s amendments, the 101 rejections of claims 1-3, 5 and 9-15 have been withdrawn.
Applicant’s arguments regarding the prior art rejection have been considered but are moot because of the new grounds of rejection. Applicant argues on page 13 that the Oguma, Takaoka, and Inagaki references fail to teach generating a contribution prediction model using information associated with a teacher transmission apparatus and generating a prediction accuracy for prediction using observation information transmitted from the transmission apparatus except for one from the transmission apparatus for the teacher. Examiner notes that paragraph [0052] of the Inagaki reference does teach a teacher apparatus which is excluded from the prediction model, but otherwise does not describe the relationship between teacher and learner apparatuses. The Rao reference has been brought into the rejection of claim 1 to better teach the relationship between teacher and learning apparatuses. The prior art rejections have been updated to include the amended limitations and to clarify the reasoning given for the limitations that were not amended.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “circuitry configured to select” in claims 1-3, 5, and 11; “the circuitry is further configured to not select” in claim 10, “the circuitry is configured to perform the prediction” in claim 12, and “the circuitry is further configured to select” in claim 16. These claims recite implementation by at least one circuit, which provides sufficient structure to avoid being interpreted under 35 U.S.C. 112(f) (see MPEP 2181(I)(A)). 
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oguma (US 20140107812 A1, herein Oguma) in view of Takaoka et al (US 20070067742 A1, herein Takaoka) in further view of Inagaki et al (US 20190265657 A1, herein Inagaki), in further view of Rao et al* (“Teaching-Learning-Based Optimization: A novel method for constrained mechanical design optimization problems”, herein Rao).
*A copy of this document was provided with a previous office action and therefore has not been provided again.
Regarding claim 1, Oguma teaches an information processing apparatus (Oguma fig. 2 and para. [0007] recite the sensor information complementing system (i.e. information processing apparatus) of the present invention includes a plurality of sensors, sensor control means, storage means, relevant sensor selecting means, sensor information estimating means, and sensor information acquiring means), comprising:
circuitry configured to select, from among a plurality of transmission apparatuses [installed in a robot], a transmission apparatus which transmits observation information [of the robot] to be used in prediction as a use apparatus on a basis of pieces of information associated with the plurality of transmission apparatuses, respectively (Oguma fig. 2 and para. [0034] recite the relevant sensor selection unit 3 selects sensors relevant to a particular sensor based on the sensor information stored in the sensor information storage unit 4. There may only be one relevant sensor, or two or more relevant sensors (i.e. a transmission apparatus is selected for use based on the information it has transmitted and the information other apparatuses have transmitted). Oguma para. [0007] recites the sensor information estimating means has a function of estimating information of a specific sensor by acquiring information of other sensors correlated to this specific sensor. When information of a sensor is requested, if that sensor is available, the sensor information acquiring means acquires the information from this sensor, and if the sensor is not available, acquires estimated information of this sensor from the sensor information estimating means (i.e. apparatuses are selected in order to estimate or predict values for an unavailable apparatus, therefore the observation information from the apparatuses is used for prediction)). 
However, Oguma does not teach receiving the observation information transmitted from only the selected transmission apparatus from among the plurality of transmission apparatuses, selecting the use apparatus on the basis of whether or not the plurality of transmission apparatuses contribute to the prediction, and calculate the contribution by using a contribution prediction model which predicts the contribution.
Takaoka teaches receiving the observation information transmitted from only the selected transmission apparatus from among the plurality of transmission apparatuses (Takaoka para. [0094] recites the sensor information having an extremely low contribution degree is set so that it is not transmitted. That is, the sensor information having a large contribution degree is preferentially transmitted (i.e. apparatuses that are not selected do not transmit information)), 
select the use apparatus (Oguma para. [0034] teaches selecting a relevant sensor) on a basis of a whether or not the plurality of transmission apparatuses contribute to the prediction, (Takaoka fig. 2 and para. [0090] recite that the so-called contribution degree, which is a degree indicating a contribution of the sensor information to a distribution (data group) of the sensor information that the application apparatus 3 receives, has such a characteristic that in a case where the value of the sensor information can be easily forecasted/estimated from the distribution of the sensor information, its value becomes small (the contribution degree is low), and in a case where the forecast/estimation is difficult, its value becomes large (the contribution degree is high). Para. [0094] recites with the communication control technique, for example, the sensor information having a large contribution degree, to which the delayed transmission is applied as the communication control condition, has a small delay time set, and the sensor information having a small contribution degree, to which the delayed transmission is applied as the communication control condition, has a large delay time set. Further, the sensor information having an extremely low contribution degree is set so that it is not transmitted. That is, the sensor information having a large contribution degree is preferentially transmitted (i.e. the plurality sensors are compared based on their contribution and a sensor determined to have a large contribution is singled out) Takaoka fig. 4 and para. [0114] recite that the configuration of the second embodiment of the present invention differs from that of the first embodiment shown in FIG. 2 in a point that the former does not include the server 2, but includes a plurality of application apparatuses. Fig. 4 shows the same contribution degree calculating means as the first embodiment (i.e. the methods described in Takaoka paras. [0090] and [0094] can be implemented with a plurality of apparatuses)), 
and calculate the contribution by using a contribution prediction model which predicts the contribution (Takaoka fig. 2 and para. [0089] recite the contribution degree calculating means 123 calculates the contribution degree of the sensor data. The contribution degree calculating means 123 calculates the contribution degree based upon the event model, responding to the sensor information generated by one sensor node, the past sensor information generated by its sensor node, the sensor information generated by the other sensor node, etc. (i.e. the contribution is calculating using a model based on information transmitted by the sensors)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the contribution degree calculating means from Takaoka to help select relevant sensors in the selection unit from Oguma. Oguma and Takaoka are analogous art, both directed to monitoring a plurality of information transmission devices and deciding which sensors are useful. One of ordinary skill would be able to more accurately determine which sensors are relevant to Oguma based on their contribution according to Takaoka.
However, the combination of Oguma and Takaoka does not teach that the plurality of transmission apparatuses are installed in a robot; or predicting failure probability of the robot using only the selected transmission apparatus.
Inagaki teaches that the plurality of transmission apparatuses are installed in a robot (para. [0031] recites FIG. 1 is a block diagram illustrating an exemplary fault prediction system according to an embodiment. A fault prediction system 1 can learn conditions associated with a fault of an industrial machine (to be also referred to as "fault conditions" hereinafter) using a machine learning device 5 having the machine learning function. The fault prediction system 1 can generate fault information according to the state of the industrial machine or the environment surrounding it, based on the learning result obtained by the machine learning device 5. Para. [0032] recites in this specification, an "industrial machine" refers to various machines including industrial robots, service robots, and machines controlled by CNC (Computer Numerical Control) devices); 
predict[ing] failure probability of the robot using only the selected transmission apparatus (para. [0037] recites the fault determination unit 31 determines a fault of the robot 2, using the known fault diagnosis method. The fault determination unit 31 determines whether a fault has occurred in the robot 2 or the degree of fault, independently of fault information generated by the fault prediction system 1. When, for example, a disturbance torque detected by a torque sensor or the amplitude of vibration of data output from a sensor exceeds a predetermined threshold, the fault determination unit 31 determines that a fault has occurred (i.e. predicting failure of a robot using a transmission apparatus). Para. [0038] recites the machine learning device 5 may be configured to discover a fault of the robot 2 or use the determination data obtaining unit 51 to receive fault information in response to the input operation by an identifiable operator. [0039] The fault prediction system 1 further includes a sensor 11 which detects the state of the robot 2 or the surrounding environment. The sensor 11 may include at least one of a force sensor, a torque sensor, a vibration sensor, a sound collection sensor, an image sensor, a distance sensor, a temperature sensor, a humidity sensor, a flow sensor, a light quantity sensor, a pH sensor, a pressure sensor, a viscosity sensor, and an odor sensor (i.e. a transmission apparatus). Data output from the sensor 11 (to be also simply referred to as "output data" hereinafter) is input to a state observation unit 52 of the machine learning device 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using contribution degree calculating means from Takaoka to help select a relevant sensor in the selection unit from Oguma in order to predict failure of the robot in Inagaki. Oguma (as modified by Takaoka) and Inagaki are both directed to methods of monitoring the state of a machine using sensor information. One of ordinary skill would benefit from using the method of Oguma to supplement the fault detection system from Inagaki so as to more accurately predict when a robot will fail.
However, the combination of Oguma and Takaoka, and Inagaki does not explicitly teach the selection section is further configured to generate the contribution prediction model on the basis of teacher information associated with a plurality of transmission apparatuses for a teacher other than the plurality of transmission apparatuses, and a prediction accuracy for prediction using observation information transmitted from the transmission apparatus except for one from the plurality of transmission apparatuses for the teacher.
Rao teaches the selection section is further configured to generate the contribution prediction model on the basis of teacher information associated with a plurality of transmission apparatuses for a teacher other than the plurality of transmission apparatuses (Takaoka [0089-0090] teaches the contribution prediction model; para. [0052] recites the neural network may accumulate only state variables while no fault has occurred, i.e., while the robot 2 is in normal operation, to learn fault conditions by so-called unsupervised learning. When, for example, the rate of occurrence of a fault of the robot 2 is very low, unsupervised learning may be effective. In unsupervised learning, only input data are fed into a learning device in large amounts, which learns the distribution of the input data and learns a device which, e.g., compresses, classifies, and shapes the input data, without corresponding teacher output data being fed into the learning device (i.e. the teacher apparatus is not included in the contribution model). Rao fig. 2-3 and page 304, right column, paragraph 2 recite a teacher increases the mean of the class according to his or her capability. In fig. 2, teacher TA will try to move mean MA towards their own level according to his or her capability, thereby increasing the learners’ level to a new mean MB. Teacher TA will put maximum effort into teaching his or her students, but students will gain knowledge according to the quality of teaching delivered by a teacher and the quality of students present in the class. The quality of the students is judged from the mean value of the population. Teacher TA puts effort in so as to increase the quality of the students from MA to MB, at which stage the students require a new teacher, of superior quality than themselves, i.e. in this case the new teacher is TB. Hence, there will be a new curve-B with new teacher TB (i.e. a teacher is always separate from the plurality of apparatuses, even after a new teacher is selected)), 
and a prediction accuracy for prediction using observation information transmitted from the transmission apparatus except for one from the plurality of transmission apparatuses for the teacher (Examiner’s Note: see above for how Takaoka teaches an unsupervised contribution model wherein the teacher apparatus does not contribute to the prediction. Rao fig. 2-3 and page 304, right column, paragraph 2 recite that teacher TA puts effort in so as to increase the quality of the students from MA to MB, at which stage the students require a new teacher, of superior quality than themselves, i.e. in this case the new teacher is TB. Hence, there will be a new curve-B with new teacher TB (i.e. the teacher apparatus is separated from the learning apparatuses until a new teaching apparatus is selected)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by combining the teaching-learning-based algorithm from Rao into the sensor information complementing system from Oguma (as modified by Takaoka and Inagaki). Inagaki recites a teacher apparatus but does not explicitly teach the relationship between a teacher and respective learner apparatuses. Rao teaches a relationship between teacher and learner apparatuses, and while Rao does not disclose predicting a value, it would be obvious to one of ordinary skill that the hierarchy and ranking of learners from the Rao algorithm could be adapted for prediction. One of ordinary skill would benefit from integrating the teacher-learner hierarchy from Rao into the contribution degree calculating means from Takaoka to determine which sensor had contributed the most, this sensor being considered the most relevant according to Oguma.
Regarding claim 2, the combination of the combination of Oguma, Takaoka, Inagaki, and Rao teaches the information processing apparatus according to claim 1, wherein the circuitry selects the use apparatus on a basis of attribute information of the plurality of transmission apparatuses (Oguma para. [0034] recites the relevant sensor selection unit 3 selects sensors relevant to a particular sensor based on the sensor information stored in the sensor information storage unit 4. There may only be one relevant sensor, or two or more relevant sensors. "Relevant" here means that sensors' information is correlated to each other so that, even if information of one sensor cannot be obtained, the information of this sensor can be estimated from the information of the other relevant sensor (i.e. the information used to select an apparatus for use is specific to the attributes of the plurality of apparatuses)).
Regarding claim 3, the combination of the combination of Oguma, Takaoka, Inagaki, and Rao teaches the information processing apparatus according to claim 1, wherein the circuitry is further configured to select the use apparatus (Oguma para. [0034] teaches selecting a relevant sensor) on a basis of a degree of association between a transmission apparatus contributed to the prediction in the past, and the plurality of transmission apparatuses (Takaoka fig. 2 and para. [0090] recite that the so-called contribution degree, which is a degree indicating a contribution of the sensor information to a distribution (data group) of the sensor information that the application apparatus 3 receives, has such a characteristic that in a case where the value of the sensor information can be easily forecasted/estimated from the distribution of the sensor information, its value becomes small (the contribution degree is low), and in a case where the forecast/estimation is difficult, its value becomes large (the contribution degree is high). Para. [0094] recites with the communication control technique, for example, the sensor information having a large contribution degree, to which the delayed transmission is applied as the communication control condition, has a small delay time set, and the sensor information having a small contribution degree, to which the delayed transmission is applied as the communication control condition, has a large delay time set. Further, the sensor information having an extremely low contribution degree is set so that it is not transmitted. That is, the sensor information having a large contribution degree is preferentially transmitted (i.e. the plurality sensors are compared based on their contribution and a sensor determined to have a large contribution is singled out)).
Regarding claim 5, the combination of the combination of Oguma, Takaoka, Inagaki, and Rao teaches the information processing apparatus according to claim 1, wherein the circuitry is further configured to select the use apparatus on a basis of a degree of association between another transmission apparatus, and the plurality of transmission apparatuses (Oguma fig. 6, steps S602-S610 recite the process of comparing the degree of association between at least two apparatuses to determine which apparatuses will be relevant to a target sensor).
Regarding claim 9, the combination of Oguma, Takaoka, Inagaki, and Rao teaches the information processing apparatus according to claim 1, wherein the teacher information includes at least one of attribute information of the transmission apparatus for the teacher, a degree of association with the transmission apparatus contributed to the prediction in the past, a degree of association with the transmission apparatus not contributed to the prediction in the past, or a degree of association with other transmission apparatuses for a teacher (Rao fig. 2-3 and page 304, right column, paragraph 2 recite that the teacher is considered as the most knowledgeable person in the society, so the best learner is mimicked as a teacher, which is shown by TA in Fig. 2. Paragraph 2 also recites that teacher TA puts effort in so as to increase the quality of the students from MA to MB, at which stage the students require a new teacher, of superior quality than themselves, i.e. in this case the new teacher is TB. Hence, there will be a new curve-B with new teacher TB (i.e. the teacher information is based on how the teacher apparatus contributed in the past)).
Regarding claim 10, the combination of the combination of Oguma, Takaoka, Inagaki, and Rao teaches the information processing apparatus according to claim 1, wherein the circuitry is further configured to not select another transmission apparatus as the use apparatus on a basis of a predicted value of the prediction accuracy (Takaoka [0090] teaches the predicted value) in a case where the another transmission apparatus is not selected as the use apparatus, thereby updating the use apparatus (Oguma fig. 1 and fig. 9 show multiple sensors as components of a node, in which case an individual sensor selected for use would be considered a part of the use apparatus).
Regarding claim 11, the combination of the combination of Oguma, Takaoka, Inagaki, and Rao teaches the information processing apparatus according to claim 1, wherein the plurality of transmission apparatuses is installed in a plurality of apparatuses, respectively, and the circuitry is further configured to select the same use apparatus for the plurality of apparatuses (Oguma fig. 1 shows multiple sensors for the same node (i.e. apparatus). Oguma para. [0009] recites each node can thus regularly acquire sensor information and store the information in the storage means with respect to the sensors belonging to its own node and sensors belonging to other nodes. Oguma para. [0009] also recites when estimating information of a specific sensor, if other sensors correlated to this sensor belong to other nodes, the sensor information estimating means should preferably acquire sensor information via the coordination means to estimate the information (i.e. each node has its own apparatus, but the nodes can communicate when needed to find relevant sensors or use sensors)).
Claim 13 is a method claim and its limitation is included in claim 1. The only difference is that claim 13 requires a method (Oguma para. [0014] recites the invention can also be understood as a method of complementing sensor information that involves these processes, or as a program for implementing the method on a computer). Therefore, claim 13 is rejected for the same reasons as claim 1.
Regarding claim 14, the combination of Oguma, Takaoka, Inagaki, and Rao teaches the information processing apparatus according to claim 1, wherein in a case a predicted value of the transmission apparatus is positive, the predicted value of the transmission apparatus contributes to the prediction, and in a case the predicted value of the transmission apparatus is negative, the predicted value of the transmission apparatus does not contribute to the prediction (Rao fig. 3 and section 2.2 recite learners increase their knowledge by two different means: one through input from the teacher and the other through interaction between themselves. A learner interacts randomly with other learners with the help of group discussions, presentations, formal communications, etc. A learner learns something new if the other learner has more knowledge than him or her. Learner modification is expressed as:
For i = 1 : Pn
Randomly select two learners Xi and Xj, where i ̸= j
If f (Xi) < f (Xj)
Xnew,i = Xold,i + ri(Xi − Xj)
Else
Xnew,i = Xold,i + ri(Xj − Xi)
End If
End For
Accept Xnew if it gives a better function value.
Examiner’s Note: as shown in fig. 3, Xi and Xj are predicted values that correspond to different learners (i.e. apparatuses) in the set. The solutions are only kept if the learner learns something new (i.e. values are positive - i.e. they contribute to the contribution)).
Claim 15 is a non-transitory computer-readable medium claim and its limitation is included in claim 1. The only difference is that claim 15 requires a non-transitory computer-readable medium (Oguma para. [0014] recites the invention can also be understood as a method of complementing sensor information that involves these processes, or as a program for implementing the method on a computer. Oguma para. [0030] recites fig. 2 is a diagram illustrating functional blocks of respective nodes. Each node includes a sensor information acquisition unit 1, a sensor information estimation unit 2, a relevant sensor selection unit 3, a sensor information storage unit 4, a sensor control unit 5, and a coordination unit 6 as its functional units. These functional units are realized by a processor (CPU or MPU) running a program stored in a supplementary storage device (various types of ROMs, HDDs, SSDs, and the like)). Therefore, claim 15 is rejected for the same reasons as claim 1.	
Regarding claim 16, the combination of Oguma, Takaoka, Inagaki, and Rao teaches the information processing apparatus according to claim 1, wherein the circuitry is further configured to select the use apparatus on a basis of a degree of association between the transmission apparatus not contributed to the prediction in the past and the plurality of transmission apparatuses (Takaoka fig. 2 and para. [0090] recite that the so-called contribution degree, which is a degree indicating a contribution of the sensor information to a distribution (data group) of the sensor information that the application apparatus 3 receives, has such a characteristic that in a case where the value of the sensor information can be easily forecasted/estimated from the distribution of the sensor information, its value becomes small (the contribution degree is low), and in a case where the forecast/estimation is difficult, its value becomes large (the contribution degree is high). Para. [0094] recites with the communication control technique, for example, the sensor information having a large contribution degree, to which the delayed transmission is applied as the communication control condition, has a small delay time set, and the sensor information having a small contribution degree, to which the delayed transmission is applied as the communication control condition, has a large delay time set. Further, the sensor information having an extremely low contribution degree is set so that it is not transmitted. That is, the sensor information having a large contribution degree is preferentially transmitted (i.e. the plurality sensors are compared based on their contribution and a sensor determined to have a large contribution is singled out)), and the degree of associated between the transmission apparatus not contributed to the prediction in the past and the plurality of transmission apparatuses include an average value of degrees of correlation representing a degree of similarity in time change between normalized values of the plurality of transmission apparatuses and a normalized value of the transmission apparatus not contributed to the prediction in the past (Oguma para. [0012] describes a method of determining correlated sensors based on the similarity in time change between one or more sensors, it would be obvious to one of ordinary skill in the art to combine the prediction contribution degree calculations from Takaoka with the correlation determination calculation from Oguma to determine which sensors to compare).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Oguma (US 20140107812 A1, herein Oguma) in view of Takaoka et al (US 20070067742 A1, herein Takaoka), in further view of Inagaki et al (US 20190265657 A1, herein Inagaki), in further view of Rao et al (“Teaching-Learning-Based Optimization: A novel method for constrained mechanical design optimization problems”, herein Rao), in further view of Tokuhashi et al (US 20170082986 A1, herein Tokuhashi).
Regarding claim 12, the combination of Oguma, Takaoka, Inagaki, and Rao teaches the information processing apparatus according to claim 11.
However, the combination of Oguma, Takaoka, Inagaki, and Rao does not explicitly teach wherein the circuitry is configured to perform the prediction on a basis of the observation information transmitted from the use apparatus at a frequency based on a result of the prediction for every apparatus.
Tokuhashi teaches wherein the circuitry is configured to perform the prediction on a basis of the observation information transmitted from the use apparatus at a frequency based on a result of the prediction every apparatus (fig. 12 and para. [0125] recite in the case where the sensor Sn is a device sensor ("Route 1" in FIG. 12), the acquisition frequency of the device sensor is changed depending on the result of a comparison between an actually measured value and a predicted value of the device sensor (i.e. the next prediction is performed at a frequency based on the result of the current prediction)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using and updating the acquisition frequency policy from Tokuhashi as a part of the sensor information acquisition unit from Oguma (as modified by Takaoka, Inagaki, and Rao). Oguma and Tokuhashi are analogous art, both directed to monitoring a plurality of information transmission devices. By combining Oguma and Tokuhashi in this way, one of ordinary skill would save bandwidth and energy by only performing the prediction when necessary, as opposed to on a fixed schedule.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20090146601 A1 (Le) teaches a method for monitoring and diagnostics of robot characteristics predictive of failures and methods to mitigate and prevent catastrophic failures.
US 20140358453 A1 (Kirk) teaches a means of predicting a failure in a robot by monitoring the status of a robot by performing trend analyses.
“Multi-objective optimization using teaching-learning-based optimization algorithm” (Zou et al) teaches an improvement to the teaching-learning-based optimization (TLBO) algorithm for solving multi-objective optimization problems.
“An improved teaching-learning-based optimization algorithm for solving unconstrained optimization problems” (Rao et al) teaches improvements to the TLBO algorithm which allow for multiple teaches and an improved adaptive teaching factor. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/L.M.F./             Examiner, Art Unit 2121                                                                                                                                                                                           
/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121